Citation Nr: 0200543	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  01-05 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's nonservice-connected pension benefits 
were properly terminated.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1964.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2000 decision of the New York, New York, 
Office (RO) of the Department of Veterans Affairs (VA), which 
terminated the veteran's improved pension benefits due to 
excess income.  During the pendency of this appeal, the 
veteran relocated to Florida.

The veteran testified at a hearing before a Hearing Officer 
at the RO in February 2001.


REMAND

In June 2000, the RO notified the veteran that his 
nonservice-connected pension benefits had been terminated, 
effective from February 1, 1997, on the basis of receipt of 
both unreported earned and unearned income by both himself 
and his spouse in 1997.  The income information was 
determined through a income verification match (IVM).  While 
a portion of both of veteran's earned income and his spouse's 
earned income was independently verified by employers, there 
is no indication that RO has attempted to verify all of the 
IRS and/or Social Security Administration return information 
pertaining to the income earned in 1997 from independent 
sources as provided for in Veterans Benefits Administration 
Manual, M21-1, Part IV, Sections 31.42-31.45.  The Board is 
of the opinion that additional development with regard to the 
independent verification of the income in question must be 
done prior to adjudication of the case.

The Board notes that an overpayment of nonservice-connected 
pension benefits was created as a result of the termination 
of benefits in February 1997.  It appears from the record 
that this overpayment was in addition to a previous 
overpayment.  In a November 2000 statement, the veteran 
indicated that he was responding to a November 2, 2000 notice 
of an overpayment in the amount of $53,154 and that he did 
not believe that his pension benefits had been properly 
terminated.  The November 2, 2000 notice from the VA is not 
of record.  The veteran's response to the November 2000 
notice of overpayment was construed by the RO has a notice of 
disagreement as to the termination of his pension benefits.  

At a hearing before the RO in February 2001, the veteran 
raised the issue of wavier of recovery of the overpayment.  
In May 2001, the veteran submitted a written claim for waiver 
of recovery of an overpayment resulting from the June 2000 
award action which terminated his pension benefits effective 
in February 1997.  In June 2001, the RO denied the claim for 
waiver of recovery of an overpayment in the amount of $9,035 
on the basis that the waiver request was untimely.  It was 
stated that the veteran was notified of his indebtedness on 
July 3, 2000.  That notice, however, is not of record.  In an 
October 2001 statement, the veteran's representative argued 
that recovery of the overpayment of $9,035 should be waived.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board finds that a remand is in order so that a statement 
of the case may be issued addressing the issue of entitlement 
to waiver of recovery of an overpayment of pension benefits, 
to include the issue of whether the request for waiver was 
timely filed.  Prior to the issuance of the statement of the 
case, the RO should obtain all documents pertaining to the 
overpayment at issue, including but not limited to the 
notices to the veteran dated in July and November 2000.  All 
records obtained must be associated with the claims folder.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain copies of all 
relevant correspondence and evidence 
relating to the current overpayment(s), 
to include letters dated in July and 
November 2000 to the veteran concerning 
overpayment of pension benefits.  If any 
correspondence to the veteran has come 
from the VA Debt Management Center in St. 
Paul, copies of that correspondence 
should be obtained, or, if such copies 
are not available, a statement from 
appropriate authority at the VA Debt 
Management Center should be obtained, 
indicating whether any such 
correspondence was sent, the date(s) of 
such correspondence, and the subject of 
the correspondence.  If no correspondence 
to the veteran has gone from the VA Debt 
Management Center, that fact should be so 
noted.

2.  The RO should attempt to 
independently verify income earned by the 
veteran and his spouse in 1997, not 
previously independently verified, in 
accordance with the procedures set forth 
in Veterans Benefits Administration 
Manual, M21-1, Part IV, Sections 31.42-
31.45.  

3.  The RO should issue the veteran and 
his representative a statement of the 
case as to the issue of entitlement to 
waiver of recovery of an overpayment of 
pension benefits, to include the issue of 
whether the request for waiver was timely 
filed.  The veteran should be informed of 
his appeal rights and of the actions 
necessary to perfect an appeal on that 
issue.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

5.  Following completion of the above, 
the RO review the veteran's claim.  If 
the claims remain denied, a supplemental 
statement of the case should be issued to 
the veteran and his representative and 
they should be given an opportunity to 
respond.  The RO's attention is directed 
to VA General Counsel's Opinion, dated 
November 14, 1995, VAOPGCADV 29-95, for 
the authority of the Board to review the 
IVM folder and for guidelines to be 
implemented in the safeguarding of the 
IVM folder in its transmittal to the 
Board.


Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board thanks the RO in advance for its assistance in 
completing the requested development and trusts that it will 
complete it in a timely fashion.  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs 








(CONTINUED ON NEXT PAGE)



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


